[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de DEFENDANT'S AMENDED MOTION TO MODIFY ALIMONY POST JUDGMENT (220)
The parties' marriage was dissolved by judgment entered on the sixth of April, 1999. The defendant was ordered to pay $4000 monthly as periodic alimony. The court found the earnings of the defendant to be $5446 monthly net after taxes and health insurance premiums and other net income of $369. The plaintiff was diagnosed with breast cancer in 1994 and was operated on in 1995. She had been symptom-free for the three years prior to entry of the judgment. She had not worked during this time but testified that she believed she could be gainfully employed and was looking for work. The plaintiff has worked very little since. She had testified at the January 22, 2001 hearing on the present motion that she tired easily, had experienced fainting and dizzy spells recently when she had attempted to exercise or to work. The court concludes that, although the plaintiff has occupational skills, she is unable to exercise these skills due to her physical impairments.
The plaintiff lists investment accounts totaling $250,000 but she fails to list any income from these sources. The court imputes income at five percent and finds that the plaintiff is credited with this annual income of $12,500 in addition to the annual employment income she lists on her Jan. 22, 2001 financial affidavit of $9850. Her affidavit filed on Jan. 13, 1999 listed zero income. The court finds the change in income to be a substantial change in the plaintiff's circumstances.
The defendant listed net monthly income of $5815 at the time of the divorce and now lists total monthly net income of $6079. The court does not find this a change in circumstances.
The court further finds that many of the other elements to be considered in evaluating an appropriate alimony order have not changed substantially since the entry of judgment. The court concludes that the defendant is entitled to a modification of the periodic alimony and therefore the court orders monthly periodic alimony of $2500 payable to the plaintiff commencing as of April, 2001.
So ordered,
HARRIGAN, J.T.R.